OFFICE    OF THE ATTORNEY GENERAL OF TEXAS



                                            February 24, 1939


              W. 0. bbd
              Judlclary $%xvlitts~




                                            ttar of ireb. 14,
1939, la WhlCh you r
rhlch     you ark relet.1                  ent Ho. 1 036
CWittbC       hbUdZC8lt                    . 00&~6 ot,said
two uwnd;taattr are




Unt   would oot dimbarge the llabillty ot the pIso lint oaasany
 to lta creditor, hrthormorr,     Lnanuch as the mentiept8 ub
 b our oplnlon uiwonctltrrflonU, a pa03bnt ITad* ln coapllance
 *Ith thb btatutb   WOUld DOt lXCU80 the c”ipC fhl. WPUlkr frCiZ
 Uabllltt.     Lutrr T. thnter, 30 Tex. 606 Lwlcon t* Xoxrlr,
.80 Tu. 712~ Lmison vb Kronc, 30 Tax. 7 i4.
      ____--.                           .         ,.    .
                                                                              -m
F-                                                                          .ssa
                                                                  .




     Eon.   ?r. 0.   Reed,   Peiruary       24,        1939, r‘at:e
                                                                  2

                 .

                     Yo urlbcond queotlon lo                lo   tollaro:
                     *It the plea la abatcent w0uld not be eoo6 Undbr
                     qu8otlon one, rrould It ,bb fp0d ii the 8Ult were
                     brought qplnot the Sat8     TrbaaworT*

                15 tiower to your lboond qobntion, our oplnloa lo
     thetaa plea in ‘abetem&,     V suit wore brought adalnrt the,
     Stats Treasurer, rould not Do aood bccauor the blll as w~~~¶ed
     rould oat bi oocotltutlonol, and l cult aealcot l Stat0 orfloor
     toi property w~oe~ully taken under an uneonstltutlmal     statute
     is not considered    a rult qaln8t the State.  Folndbrter r.
     Oreenhow, 114 U. 3. 270, 5 3~. Ct. 903, 29 1. Ed.105.

                     Tour third qaootion io a8 follab~
                     Qidor  this bill, what aro the rlghto of alnolo,
                     married wonon, holrr, l:.oanepereoL\o,eta?”
                In bnswer to your thlrl queetlon, our opinion is
     that the rights of &lnor5, ,yarrledwmn,    heirs, lzloonepersons,
     ate., would not bb 8fSected bl tha bill as ocmdod bbcauob thb
     bill  In our opinion ir umonatltutiocal  foi ?,h reasons heraln-
     aftor  rtatbd.
                     Tour rourth question is                as   rolloue:
                     %3at lo paair oplnloaa8 .to the corotltutlonalltf
                     of the bill, lnsotar as lt affects the coGtract clau50?~

                In an8wbr to your fourth qubotlon, our opinion 10 that
     thb bill 00 uabndbd i8 unc0nstltutl0nal ln 00 rsr aa lt am0t0
     thi aontract olausb of the Zodoral COort~tut~on. The b$ll U
     OIW&~&10 i.QdOiiIdtb tith ?OiOrbtkCeto thb tk30 tiOA rUndO ohall
     bb ooao~dbrod to be otfohnatedto, the Otatq, x61 pror~slon is nado
     tar notiryingthb owners at the tramfor    of thb fund0 to the
     8tate tr’aasury or or the intention ot the Stats to leohbat tho
            The bill doss not grant 8 oauob of lotlon adalnot the
     22;   in rubotltutloa ror the canoe or action 8calnat tho plpo
     llno conyany* Par the roabonl Stated, wo bell&b     that tho bill
     u Mbadbd    lo unconotltutlonal as belw la 00movbnti05*0r     tho
     60 preoeor and oontroot olau8oo ot the Fedsral CoLut1tution~
     hto   t. Cook, 41 Ohio App. 149, 100 N.E. 554; 125 Oh. St. 206,
     &o N. 2. 896.
       G. 0. Roe&, FebrcP.rl 24, 1959, xe                    3
                 .



                 Your fifth quentlon 10 as r0lh0:

                 TJndrr the bill, would those subJo& to lto prorloiona
                 bo llable ts a clelnant wbero they (coapanlso) hre
                 turned the nmoy Into the Sate Treaaurflm

           In ansvbr to four ilfth question, our opinion lo that
under the’ blll a8 wbrded  the pigo liar c   aal80 would bb liablb
to the ownbr for any monbr aloh thr plpa  “s
                                           1 ne ooz~enlco al6
to the Statr Treaautor.   As ltstbt ln our reply to your r1 rat
question, a p8rzect .aado In oompliancs with an uncor!stltutional
rtetute would not bo a ralld dbfenso to a 8tit by the crcdltor
agalmt the pipe line oos*ny*
                 Your olxth queetlon lo aa followsa
                 90  7@1 know mhcther or not olz!iller
                                                     bllln hero boon
                 ~aOOb& by other atetco, and ii 8o, ham they boon
                 held oo~:otltatlonalundbr the reo=cctlrb atete*a
                 oonstltutlon?w
             .
           20 hato round that lto tuteo provlClnfr tar the escheet
01 w.%k dopo~lto, db>ooitb titt oubllo utilitibe &t-id  Other
car oratlona, rr.6 rkAlar l totutos,kaare been ?aosed by a large
am to r or ltatos, and whorr the etatuteo were rcaso:.sbleand
prorldod ror projar seena of natifylng owcbro and >oeslble
Olsl.zenteto dopoolto or funds, ouch atetuteo Fore boon held
to bo conatltutlmel.    Cases holClt& such ststutes to be
Oonstltutlon&l are as folloWa:
           L’asseohueetts, Attorney  Gmoral 1. Prorlduit Inatltu-
tl00    Sor s;avlngo,
                   201Pao0.   23, 86 lr..2. elei dri~bd In Prorl-
bbnt &IOt;tUtiOA  rOZ Eding8   ?e Yalono, 221 u. 3. 660, 31 SUp.Ct.
661, 55 Lans. Ch. 3; 099.

          Cellfornle, semrlty 3avlneo Dank v. state or Call-
rorth, 263 U . S. @2,  44 Sup. Ct. 108, 6S L. Ld. 501, 31
A’rLIR.391.
                     In   7lXIStudhItI1   8ank    Or   San   JO00   ve   St8tb   Of   CaufOrnh,
.a-
       ‘1.s. 366,           43 &ID. Ct.
                              602,               61
                                      L. EA. l@Jo, it war hold that
       :alliornla etatuto could not relldly apply to Fetloml bfmklng
       Ltlutlonr.

                                            .


                                                 .
r         c                                                                                   WU&
                                                                                            .m
                                                            .




                              state     v. First    .Cathaal lhnk, 61 Ore. 551,
    123   P . 712- .                    .

                 ‘Xou York',Brooklyn Etorou& 1218Cowa                  ta Bwmott,
    277 n. Y. zii$gaB,            154 U8C.      106.
              In addition to the:.lau8 involved ln tlx :orefoine
    caae8, the followI&; ststutee relate to the bme rubjeot utter:
                  Revtsed Code OS Arltona (Struckmyer,                1928) Section8
    2S3-266.
                  Revfeed    L%ws     of llawfiii(19X),     .tcatione 4236-4237.

              &vie 0r t>e Territory Of i?aaall,i,e;:ular
                                                       338slon,1937,
    Act X0. 74, p. 151, APAl 26, 1937.

                hw8 0r tke Terrltorr 0r Cattail, !:sqlar                  3eselor1,   1935,
    Act   Jo. 192, 0, 156.
                  Cam~lled Lam         of L'lchl~sn (19291, Artlcle8 1346O-lZ477.
                  hw8.Of     7enn8ylrania,         1929, %ctions      1%131314,   3?.407-
     420.
               Law8 ot Fennsplven1a, 1935, 30. 07; pp.1901195,
     ti7 16, 1925.
               -8          Of P8IlSl871Vad&,l&6,         tf0.38, D>e 195-200,
     g87 16, 1935.
               bMl8 of Pannrylvanh,                1937, NO. Mu)3,pp. 206s2072,
     Jane 25, 1937.
                   Orqgoa Code Annotated (1930) Sectlon8 11-1212 ,to 11-1217.

                   bW8     Of Or8gOn,       1937, Ohaptor   26, ~3.    es-%,   rob,   13,
     1937.
                   lawa of Oregon, 1937, chepter 217, p* ZOuob,
                                                              Uaroh 6,19S?.
                                          ,




          &i800~810 6tatUte8   (193737).ZeOtlOn &!2&23.

          New 2haoddr~   Pub110 Actm (19261, ohe9t8r    260, 3otion    23.

           S!ianwota Statute8 (1930 Supp.) ceotlona 70-21         to
76S847   (riotof April 2, 1937, ohapter 338. )


          to have, n&t rudertaken to aaka l oon?lrtO 118t o? all
8tatUtei >rOvidir,e for 08Ohaat8 Of abandOnedbank dOPWltt8 Or
8tatUt88 OiXtaidXl:: SiSltar pTOv181Or.8, but we bel%eve that the
ioroeolag llrt Contain8 the aore tqtortant statute8       wased   rltliln
raoent y@Mr,e.

                                  Tow8    very truly
                               mr.s!EY   m?ijt:L OT mxh3




                                              Jazes P. Hart
                                                 ta818tad




                                                              .




                                  .